PER CURIAM.
This is a writ of certiorari to review the determination of the board of railroad commissioners, made October 15, 1900, under section 68 of the railroad law, determining that the railroad of the Niagara Falls Street Railway Company should cross at grade the tracks of the New York Central & Hudson River Railroad Company at or near the intersection of Second and Niagara streets, in the city of Niagara Falls. Upon motion the Niagara Falls Street Railway Company has been made a party to the proceedings for the purpose of responding to this appeal. Upon the argument the respondent did not appear. It has since been given an opportunity to file a brief herein, but has failed to do so. Under all the circumstances of this case we think the default of the respondent should be deemed a waiver of the authority granted by the railroad commissioners, and for this reason should cause a reversal of their determination.
Determination of the board of railroad commissioners reversed.